 SHEET METAL WORKERS, LOCAL 41SheetMetalWorkers InternationalAssociation,AFL-CIO,Local 41andEugene D. Perry d/b/aPerry Acoustics Companyand Indiana andKentuck-yDistrictCouncil,United Brotherhood of Car-penters and Joiners of America,AFL-CIO,and itsaffiliated Local 1155.Case 25-CD-130November 14, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended followingcharges filed by Eugene D. Perry d/b/a PerryAcousticsCompany, herein called the Employer,alleging that SheetMetalWorkers InternationalAssociation, AFL-CIO, Local 41, herein called SheetMetalWorkers, had violated Section 8(b)(4)(D) ofthe Act. Pursuant to notice, a duly scheduled hearingwas held in Indianapolis, Indiana, before HearingOfficerDavid R. Friedman on June 30, 1972. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed a briefin support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including theEmployer's brief, the Board makes the followingfindings:I.THE BUSINESS OF THE EMPLOYERThe Employer is a sole proprietor, doing businessunder the trade name of Perry Acoustics Company,with its place of business in Mooresville, Indiana.The Employer is engaged in the constructionindustry in the business of repairing and installingacoustical ceilings throughout the State of Indiana.During the past calendar year, a representativeperiod, the Employer in the course and conduct of itsbusinessoperation,purchased, transferred, anddelivered from its place of business, goods andmaterials, valued in excess of $50,000, which weretransported to said facility directly from States otherthan the State of Indiana.The parties stipulated, and we find, that Perry200 NLRB No. 38287Acoustics Company is engaged in commerce withinthe meaning of the Act, and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the SheetMetal Workers and Indiana and Kentucky DistrictCouncil,United Brotherhood of Carpenters andJoiners of America, AFL-CIO, and its affiliatedLocal 1155, herein called Carpenters, are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.Background and FactsOn October 13, 1970, the Employer entered into asubcontract withMid-Republic Construction, Inc.,Indianapolis, Indiana, to install an acoustical tile andmetal pan ceiling at the Columbus, Indiana, HighSchool project. However, because the cost of themetal pan ceiling exceeded the budget, the Employerwas asked to substitute in lieu thereof the Soundlockceiling acoustical system.Construction of the entire high school projectbegan in late 1970. On November 24, 1971, theEmployer started work on its subcontract, and onMarch 16, 1972, the Employer made a writtenassignment of the disputed work to its own employ-ees, represented by Carpenters District Council ofCentral and Western Indiana. In late March 1972,Stephen R. Smoot, business representative of theSheetMetalWorkers, asked the Employer whichlabor organization was going to receive the assign-ment of installing the Soundlock ceiling acousticalsystem.When the Employer replied that it was goingtoaward the work to the Carpenters, Smootcommented, "Don't you know that work belongs tous?" By letter dated March 29, 1972, Smoot advisedthe Employer that "I am notifying you that SheetMetalWorkers' Local #41 is disputing the workassignment on the [Columbus High School] projectto the Carpenters." On May 10, 1972, Smoot againasked the Employer if it were planning to usecarpenters on the project.When the Employerreplied in the affirmative, explaining that it wasputting up a "grid system" with the carpenters,Smoot protested, and said he "might have to put apicket on the job."On the morning of May 23, 1972, two pickets,representing the Sheet Metal Workers, appeared atthe jobsite, displaying signs stating as follows:NOTICE TO THE PUBLICPerry Acoustics Company is in non-compliance 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the decision from the National Joint Boardon Soundlock Ceiling.... We do not tell anyemployees of Perry Acoustics or any otherEmployer to refrain from working in this project.On May 23, also, all other crafts employed on theproject, including electricians, steamfitters, tileset-ters,etc.,engaged in a 1-day work stoppage.Members of the Sheet Metal Workers, however,continued to picket until May 30, 1972.B.TheWork in DisputeThe work in dispute involves the handling andinstallation of Soundlock acoustical metal ceilingpanels and Soundlock metal soffits panels, includingcomplete grid systems in connection with the PerryAcoustics Company Columbus High School projectat Columbus, Indiana.C.The Contentions of the PartiesThe Employer contends that the Board shouldsustain the Employer's award of the disputed work toitsown employees represented by the Carpenters,relying on such factors as its personal preference,consideration of efficiency, economy, safety andskill,and the Employer's past practice and areapractice. The Sheet Metal Workers contends that it isentitled to the disputed work on the basis of anaward by the National Joint Board for Settlement ofJurisdictionalDisputes and the fact that the ceilingpanels to be installed are covered with metal.D.Applicability of the StatuteBefore the Board proceeds with a determination ofdispute, pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.The record shows that in late March 1972, SheetMetalWorkers claimed the work and advised theEmployer that it was disputing the Employer'sassignment to the Carpenters. Later, in early Maywhen the Employer again advised Sheet MetalWorkers that it planned on continuing its assignmentto the Carpenters, Sheet Metal Workers Representa-tiveSmoot threatened to picket. Uncontrovertedtestimony establishes that subsequently, fromMay23 to 30, 1972, the Sheet Metal Workers picketed,and precipitated a 1-day work stoppage at the jobsiteof the Employer's Columbus High School project,Columbus, Indiana. On these facts, we are satisfiedthat SheetMetalWorkers threatened to and didstrikewith an object of forcing assignment of thedisputed work to members it represented, rather thanto the Employer's employees represented by theCarpenters.Accordingly,we find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred, and that the disputeisproperly before the Board for determinationpursuant to Section 10(k) of the Act.'E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all factors. The followingfactors are relevant in making a determination of thedispute before us.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employ-er's employees.The Employer does not have a collective-bargain-ing agreement with the Sheet Metal Workers. TheEmployer has a collective-bargaining agreement withtheCarpentersDistrictCouncil of Central andWestern Indiana, but the geographical area coveredby that agreement does not include BartholomewCounty, where the Columbus, Indiana, High Schoolproject is located.2.The Employer's assignment and pastpracticeThe Employer has been engaged in the installationof acoustical ceilings for 10 years. During that time,theEmployer has used only carpenters to installacoustical ceilings with grid systems and this is soregardless of the composition of the panels ultimatelyinstalled in the grids. The Employer has, however,used sheetmetal workers to install two ceiling jobs,namely, at Mooresville High School and at Bain-bridgeHigh School, but these jobs consisted of ametal pan "snap in" system installed without a gridsystem.With respect to the Soundlock ceiling systemutilized in the instantcase, the record shows that theEmployer has performed five jobs installing Sound-lock ceilings where a grid system has been an integralpart of the ceiling and, on each occasion, has usedcarpenters to perform the work.2Under the foregoing circumstances, we find thatthe Employer has consistently maintained a practice1There was no specific contention nor was there evidence warranting afinding that the parties had agreed upon a method for voluntary settlementof the dispute. Cf. NLRB Rules and Regulations, Subpart F, Sec. 102.90.2 It appears that on one job, which involved a "concealed" nongridsystem, the Employer also utilized sheetmetal workers. SHEET METAL WORKERS, LOCAL 41289of assigning the disputed work to its own employeesrepresented by the Carpenters.3.Area practiceThe Carpenters business representative,WendellStapp, testified that in his 14 years' experience withthe Carpenters, only carpenters have been used toinstall grid-type ceiling systems, as in the Soundlocksystem installed in the Columbus High Schoolproject.Other acoustical ceiling contractors in thearea, such as Fannin and Johnson, Sanford Electric,and Commercial Floor and Acoustics, have installedceiling systems with grids as part of the system, andhave used carpenters to perform the work. StephenB. Smoot, business representative of the Sheet MetalWorkers, stated that area contractors Fannin andJohnson, and Sanford Electric, have contracts withthe SheetMetalWorkers covering installation of"metal" ceilings; however, Smoot did not distinguishbetween "metal" ceilings with or without the gridsystems, but explained that its claim to the disputedwork was based entirely on the composition of thematerial of the panels. The record, viewed as awhole, supports the view that acoustical ceilingcontractors,using the grid system, including theSoundlock system utilized in the instant case, employcarpenters to perform the disputed work.4.SkillsThe Employer employs a nucleus of carpenterswho travel with the Employer from job to job. TheEmployer has indicated that its carpenters serve anapprenticeship of at least 4 years before acquiring theexpertise necessary to install a Soundlock acousticalceiling system and, when each job 'is completed, itnecessarilymust be inspected by an architect, aninspector, and, where necessary, a school inspector.In installing a Soundlock ceiling system, completewith the grids and panels,3 the carpenters use suchtools as a chalk box, hammer, nippers, metal masters,a water level, and a circular saw. The carpentersmust also be adept in the use of a laser beam levelingdevice, which requires a period of special training.The sheetmetal workers claim that they possess thenecessary skills to install acoustical systems utilizingmetal pan panels, but the record is not clear as towhether the metal pan ceilings were with or withoutgrid systems.In all the circumstances, including the fact that thecarpenters are skilled in using the laser beam levelingdevice, with no corresponding showing of such skillon the part of the sheetmetal workers, we arepersuaded that the factor of skill favors an award ofthe disputed work to the Employer's own employeesrepresented by the Carpenters.5.Efficiency and economyThe Employer has stated that the carpenters haveperformed the disputed work in an efficient andeconomicalway.Moreover, the Employer hasindicated that if the sheetmetal workers were utilizedin the Columbus High School project, it would berequired to pay such employees travel pay from itshome office in Mooresville, Indiana, to the Colum-bus, Indiana, jobsite.Additionally, the Employerstates that in the ceiling installations of any kind thecarpenters work more efficiently and faster than thesheetmetal workers.Under the foregoing circumstances, it appears thatthe assignment of the disputed work to the Employ-er's own employees, represented by the Carpenters, isclearly the most efficient and economical manner ofoperation.6.Award of the National Joint BoardOn April 14, 1972, the National Joint Board forSettlement of Jurisdictional Disputes, Building andConstruction Industry, awarded the work in disputeto the Sheet Metal Workers. This decision waspredicated "on the basis of trade practice." However,the Employer was not a party to this proceeding andtherehas been no adequate showing that theEmployer is bound to the National Joint Boardprocedures in regard to work at the Columbus HighSchool project.Although the National Joint Board decision award-ing the disputed work to the Sheet Metal Workersmay be a factor to be considered, it is not controllingsince, as noted above, there is no showing that all ofthe parties have agreed to be bound thereby .4ConclusionUpon the entire record in this case, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees, who arerepresentedby the Carpenters, are entitled toperform the work in dispute. We reach this conclu-sion based on the Employer's past practice ofassigning the disputed work to its employees; theassignment is consistent with the practice of areacontractors; the Employer's employees possess skillstoperform the work; and the fact that suchassignment will result in greater efficiency and3There are two basic steps involved in the installation of Soundlockceiling systems; namely,the suspension and installation of a grid system,and the installation of panels.4 SheetMetalWorkersUnion,AFL-CIO, Local No. 4(TennesseeAcoustics,Inc),194NLRB No. 183. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDeconomy. We shall, therefore, determine the disputebefore us by awarding the work in dispute at theEmployer's Columbus High School project located inColumbus, Indiana, to those employees representedby the Carpenters, but not to that Union or itsmembers.Accordingly, we find that Sheet Metal Workers isnot entitled, by means proscribed by Section8(b)(4)(D)of the Act, to force or require theEmployer to assign the disputed work to employeesrepresented by it.5The Employer requests that a broad order isrequired in this case if future disputes are to beavoided. The record herein shows that the Employerhas performed five jobs involving the installation ofSoundlock grid systems, and that, apart from theinstant dispute, the Sheet Metal Workers protestedthe Employer's assignment of the work in disputeonly at the Bloomington Hospitaljob. Moreover, therecord indicates that the protest at the BloomingtonHospital job did not occur until after the job waspractically completed, and there is no indication thatthe Sheet Metal Workers took any overt action withrespect thereto, such as picketing. Although theBoard need not restrict its award to a single job ifthere is evidence showing a likelihood that similardisputes will occur in the future,6 we conclude that abroad award is not clearly justified by the evidenceherein.Therefore, we shall limit our award to theproject presently under consideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of Eugene D. Perry d/b/a PerryAcoustics Company, who are represented by Carpen-ters District Council of Central and Western Indiana,are entitled to perform the work of handling andinstalling Soundlock acoustical metal ceiling panelsand Soundlock metal soffits panels, including com-plete grid systems, in connection with the PerryAcoustics Company High School project at Colum-bus, Indiana.2.SheetMetalWorkers International Associa-tion,AFL-CIO, Local 41, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require Perry Acoustics Company to assign theabove-described work to employees represented bythat labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal WorkersInternational Association, AFL-CIO, Local 41, shallnotify the Regional Director for Region 25, inwriting, whether or not it will refrain from forcing orrequiringPerryAcousticsCompany, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work to its members, rather than toemployees of Perry Acoustics Company, representedby Carpenters District Council of Central andWestern Indiana.MEMBER FANNING,dissenting:As noted by the majority, the Employer's carpen-ters on the Columbus, Indiana, project are represent-ed by Carpenters District Council of Central andWestern Indiana, with which the Employer has acollective-bargaining contract.That contract pro-vides specifically that all "jurisdictional disputesshall be handled in conformance with the proceduresspecifiedby the National Joint Board for theSettlement of Jurisdictional Disputes." On April 14,1972, the Joint Board assigned the work in dispute tosheetmetal workers on the basis of trade practice.The claim of Local 41 of the Sheet Metal Workers isbased upon this award. Local 1155, affiliated withtheCarpentersDistrictCouncil, the contractualunion, takes no position with respect to the validityof the Joint Board's award. Although the Employerasserts that its contract with the District Councildoes not cover the Columbus area because that areaisoutside the territorial jurisdiction of the Council,there is no contention that the area is outside thejurisdiction of the Council's affiliated Local 1155 orthat the terms of the contract are not in all otherrespects followed by the parties.In these circumstances I am of the opinion that theparties have an agreed-upon method for the resolu-tion of this dispute and I would quash the notice ofhearing.5Local No 17, Sheet Metal WorkersInternational Association,AFL-CIOLocal No. 1, AFL-CIO (Lembke Construction Company of Colorado, Inc),(J Slotmk Company),197 NLRB No. 1696Bricklayers,Masons and Plasterers'InternationalUnion of America,194 NLRB No 98.